UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6098


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONNELL DEVON BLOUNT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:08-cr-00375-JRS-1)


Submitted:   June 13, 2013                 Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnell Devon Blount, Appellant Pro Se. Michael Calvin Moore,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronnell      Devon       Blount       appeals    the    district     court’s

order      denying    his    18     U.S.C.     §     3582(c)(2)       (2006)    motion   for

sentence reduction.               We have reviewed the record and find no

reversible error.           Accordingly, we affirm for the reasons stated

by     the    district       court. *          United     States       v.      Blount,   No.

3:08-cr-00375-JRS-1 (E.D. Va. Jan. 4, 2013).                           We dispense with

oral       argument   because          the    facts     and    legal    contentions      are

adequately      presented         in    the    materials       before    the     court   and

argument would not aid the decisional process.

                                                                                   AFFIRMED




       *
       Although our calculation of Blount’s total offense level
under Amendment 750 is one level lower than the district
court’s, under neither calculation is Blount eligible for a
reduction of his sentence.      See U.S. Sentencing Guidelines
Manual § 1B1.10(b)(2)(A).



                                                 2